Title: To George Washington from Major General Philemon Dickinson, 24 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dr Sir
                        Trenton [N.J.] June 24th [1778]10 OClock P.M.
                    
                    I have sent under Guard to your Excellency, a British Sergeant, who was some time ago a Prisoner, & now pretends to be a Deserter—he appears very suspicious, his Companion has made his escape—I believe from circumstances he is a Spy—two British Grenadiers just came in, the main body of the Enemy, lay at Allentown this day—they deserted at 3, OClock P.M.—they say, the direction of the flying Army is for South Amboy. I have the honor to be, Your Excellency’s Most Ob. St
                    
                        Philemon Dickinson
                    
                